Citation Nr: 0822444	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  06-14 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1964 to December 1966.  These matters are before the 
Board of Veterans' Appeal (Board) on appeal from May 2005 and 
July 2006 rating decisions by the Houston, Texas Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.


REMAND

In the veteran's May 2006 substantive appeal (regarding the 
issue of PTSD), he requested a hearing before the Board.  On 
a September 2006 VA Form 9 (which actually was a notice of 
disagreement in the matter regarding TDIU), the veteran 
indicated that he did not want a Board hearing.  He was 
contacted for clarification as to whether or not he desired a 
hearing before the Board regarding the rating for PTSD.  In 
June 2008 correspondence, he requested a videoconference 
hearing.  

Because the matter of entitlement to TDIU is inextricably 
intertwined with the claim for increase, consideration of the 
TDIU matter is deferred pending resolution of the increased 
rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991).

Since videoconference (as well as Travel Board) hearings are 
scheduled by the RO (see 38 C.F.R. § 20.704(a)), the case is 
REMANDED for the following action:

The RO should arrange for the veteran to 
be scheduled for a videoconference hearing 
before a Veterans Law Judge, and provide 
him and his representative with written 
notification of the date, time, and 
location of said hearing.

The claims should then be processed in accordance with 
standard appellate procedures.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  This claim must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

